DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on October 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers:
	US 10771908 B2
	US 10142750 B2
 and  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment 


3.    The Amendment filed October 19, 2021 has been entered. Claims 1-20 are pending in the application.  Applicant’s filed Terminal Disclaimer has overcome the Double Patenting rejections previously set forth in the Office Action mailed June 22, 2021.

Allowable Subject Matter

4.	Claims 1-20 are allowed.
	The following is an examiner's statement of reasons for allowance:

	Regarding independent Claim 1, the cited prior art of record fails to anticipate or render obvious a method comprising: 
		 determining that the first wireless ear bud is not connected to a second wireless ear bud configured to operate in a secondary role; 
		determining that the first wireless ear bud is not connected to the source device; receiving, in response to an attempt to reconnect with the source device, an error message; and 
		performing a role swap re-configuring the first wireless ear bud to operate in the secondary role,
	in combination with other limitations, as specified in the independent Claim 1.
	
	Claims 2-7 are allowed by virtue of their dependency from Claim 1.

	Regarding independent Claim 8, the cited prior art of record fails to anticipate or render obvious a wireless audio device comprising: a non-transitory computer-readable medium have instructions stored thereon, the instructions, when executed by the processor, are effective to cause the wireless audio device to: 

		determine that the wireless audio device is not connected to a source device, 
		receive, in response to an attempt to reconnect with the source device, an error message; and 
		perform a role swap re-configuring the wireless audio device to operate in the secondary role,
	in combination with other limitations, as specified in the independent Claim 8.

	Claims 9-14 are allowed by virtue of their dependency from Claim 8. 

	Regarding independent Claim 15, the cited prior art of record fails to anticipate or render obvious a wireless ear bud configured to operate in a primary role to receive data directly from a source device, the wireless ear bud comprising: 
		a memory storing instructions that, when executed by the processor, cause the wireless ear bud to: 
			determine that the wireless ear bud is not connected to a second wireless ear bud configured to operate in a secondary role, 
			determine that the wireless ear bud is not connected to the source device, receiving, in response to an attempt to reconnect with the source device, an error message; and 

	in combination with other limitations, as specified in the independent Claim 15.

	Claims 16-20 are allowed by virtue of their dependency from Claim 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654